Case 9:19-mc-80024-DMM Document 66 Entered on FLSD Docket 12/20/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                       Case No. 19-MC-80024

   PUES FAMILY TRUST IRA, BY MICHAEL
   PUES, EXECUTOR OF THE ESTATE,

          Plaintiff / Counter-Defendant,

   v.

   PARNAS HOLDINGS, INC.; LEV PARNAS;
   GLOBAL ENERGY PRODUCERS, LLC;
   AARON INVESTMENTS I, LCC,

          Defendants / Impleaded Defendants /
          Cross-Claim Defendants,

   AMERICA FIRST ACTION, INC.,

          Defendant / Counter-Plaintiff / Cross-
          Claim Plaintiff / Third-Party Plaintiff,

   v.

   IGOR FRUMAN,

         Third-Party Defendant.
   ________________________________________/

                             RULE 7.1 DISCLOSURE STATEMENT

         America First Action, Inc., does not have a parent corporation, nor is 10% or more of its

  stock held by a publicly-traded corporation.
Case 9:19-mc-80024-DMM Document 66 Entered on FLSD Docket 12/20/2019 Page 2 of 2



  Dated: December 20, 2019                      Respectfully submitted,



                                                /s/ Ana María Cristina Pérez Soto
                                                Ana María Cristina Pérez Soto
                                                Florida Bar No. 96692
                                                Email: cperezsoto@jonesday.com
                                                JONES DAY
                                                Brickell World Plaza
                                                600 Brickell Avenue, Suite 3300
                                                Miami, FL 33131
                                                Telephone: (305) 714-9700
                                                Fax: (305) 714-9799

                                                David S. Torborg (pro hac vice pending)
                                                Email: dstorborg@jonesday.com
                                                JONES DAY
                                                51 Louisiana Ave., N.W.
                                                Washington, D.C. 20001
                                                Telephone: (202) 879-3939
                                                Facsimile: (202) 626-1700

                                                Attorneys for America First Action, Inc.



                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 20, 2019, I electronically filed a true and correct

  copy of the foregoing document with the Clerk of the Court by using the CM/ECF system, which

  will send notice of electronic filing to all parties at the email addresses on file with the Clerk of

  Court.

                                                /s/ Ana María Cristina Pérez Soto
                                                Ana María Cristina Pérez Soto




                                                   2
